DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 01/04/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC §102
4.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.    	Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (2014/0092963 A1).
Regarding claims 1 and 13, Wang discloses a video decoder and a method comprising:


a processor (30) coupled to the receiver, the processor configured to:
determine the VCL NAL unit having the GDR_NUT contains a slice of a GDR picture; and decode the GDR picture (by using decoder, 30, 70) (paras. [0060-0061], [0141]).
Regarding claim 7, Wang discloses a method of encoding a video bitstream implemented by a video encoder, the method comprising:
determining, by the video encoder (Fig. 2), a random access point for a video sequence (abs.; paras. [0029-0033], [0045]);
encoding, by the video encoder, a gradual decoding refresh (GDR) picture into a video coding layer (VCL) network abstraction layer (NAL) unit having a gradual decoding refresh (GDR) network abstraction layer (NAL) unit type (GDR_NUT) at the random access point for the video sequence (abs.; Fig. 2; paras. [0027], [0030], [0060]);  
generating, by the video encoder, a bitstream (output, 56) containing the video sequence having a slice of the GDR picture in the VCL NAL unit with the GDR_NUT at the random access point (paras. [0034], [0045], [0077], [0063], [0066], [0151-0154]); and   
storing, by the video encoder (20), the bitstream (output, 56) for transmission toward a video decoder (30) (Figs. 1-2; paras. [0081-0082]).
Regarding claims 2, 8, and 14, Wang discloses, wherein the GDR picture is a first/initial picture (since intra coded according to a flag or SEI message that indicates a start of a series of slices, wherein the I (intra) picture is conventionally known as a leading/first picture from GOP (Group of Pictures) or RAP pictures in coding standard such as HEVC and/or MPEG-N standard) in the CVS (paras. [0045], [0063-0066], [0135], [0141]).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-3, 8-9, and 14-15 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Wang (2014/0092963 A1) in view of Hannuksela (2004/0066854 A1).
Regarding claims 2, 8, and 14, Wang discloses, wherein the GDR picture is a first picture (since intra coded, wherein the I (intra) picture is conventionally known as a leading/first picture from GOP (Group of Pictures) in coding standard such as MPEG-N) in the CVS as discussed above.
However, as an additional support, Hannuksela teaches method for Gradual Picture Refresh in video coding comprising providing random access to, and gradual refresh of, coded video sequences (CVS), wherein GDR is enabled and the GDR picture is a first picture of a GDR period, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures (abs. para. [0050]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Wang et al to  incorporate/combine Hannuksela’s teachings as above so that the GDR picture is the first picture in the CVS, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures.
Regarding claims 3, 9, and 15, Wang does not seem to particularly/explicitly disclose, wherein the GDR picture is an initial picture in a GDR period.
However, Hannuksela teaches method for Gradual Picture Refresh in video coding comprising providing random access to, and gradual refresh of, coded video sequences (CVS), wherein GDR is enabled and the GDR picture is an initial/first picture in a GDR period, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures (abs. para. [0050]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Wang et al to  incorporate/combine Hannuksela’s teachings as above so that the GDR picture is the initial/first picture in the GDR period, in order to provide reliable detection of random access operations and the reliable signaling of first/leading frames and decoder refresh pictures.
10.	Claims 4-5, 10-11, and 16-17 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Wang (2014/0092963 A1) in view of Hendry et al (2017/0111642 A1).
Regarding claims 4, 10, and 16, Wang does not seem to particularly/explicitly disclose, wherein the GDR picture has a temporal identifier (ID) equal to zero.
However, Hendry teaches use of specific HEVC SEI messages for multi-layer video CODECS comprising a GDR picture set in an output order and a temporal identifier (ID), wherein ID has a value of 0, 1, or 2, in order to identify one of a first constraint regarding whether the recovery point SEI message is present in an access unit, a second constraint regarding an association of the recovery point SEI message with a picture, or a third constraint and determine whether to initiate the random access and decoding from the access unit based on at least one of the first constraint or the second constraint (abs.; Figs. 4B and 6; paras. [0157-0159], [0204-0205]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Wang et al to  incorporate/combine Hendry et al’s teachings as above so that the GDR picture has the temporal identifier (ID) equal to zero, in order to identify one of a first constraint regarding whether the recovery point SEI message is present in an access unit, a second constraint regarding an association of the recovery point SEI message with a picture, or a third constraint and determine whether to initiate the random access and decoding from the access unit based on at least one of the first constraint or the second constraint.
Regarding claims 5, 11, and 17, Wang teaches the VCL NAL unit having the GDR_NUT as discussed above.
Wang does not seem to particularly/explicitly disclose, wherein an access unit containing the VCL NAL unit having the GDR_NUT is designated as a GDR access unit.
However, Hendry teaches use of specific HEVC SEI messages for multi-layer video CODECS comprising a GDR access unit, wherein a decoder (30) may detect the recovery point SEI message in a GDR access unit which also includes data associated with an encoded GDR picture, such as the first GDR picture of the GDR set, and based on detecting the recovery point SEI message in the GDR access unit, the video decoder may determine that the GDR picture included in the GDR access unit forms the first picture of a GDR set (abs.; Fig. 6; paras. [0151], [0172]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Wang et al to  incorporate/combine Hendry et al’s teachings as above so that the access unit containing the VCL NAL unit having the GDR_NUT is designated as the GDR access unit, so that the decoder may detect the recovery point SEI message in the GDR access unit which also includes data associated with an encoded GDR picture, such as the first GDR picture of the GDR set, and based on detecting the recovery point SEI message in the GDR access unit, the video decoder may determine that the GDR picture included in the GDR access unit forms the first picture of a GDR set.

11.	Claims 6, 12, and 18 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Wang (2014/0092963 A1)
Regarding claims 6, 12, and 18, Wang discloses the receiver (70) configured to receive the bitstream comprising the coded video sequence (Video bitstream) including the video coding layer (VCL) network abstraction layer (NAL) unit having the gradual decoding refresh (GDR) network abstraction layer (NAL) unit type (GDR_NUT) as discussed above.
Furthermore, Wang teaches that flag is signaled, e.g., in the sequence parameter set, to indicate whether GDR is enabled. Alternatively, the flag may be signaled in other places, e.g., the video parameter set or the picture parameter set. The flag may be signaled by a video encoder in an encoded video bitstream, and in turn, a decoder may receive such a flag in an encoded video bitstream, and use the flag to support GDR functions, so that when enabled, whether a slice belongs to the foreground region in a picture is signaled, either in the slice header or in an SEI message, wherein when random accessing from the GDR starting point, which is a non-RAP access unit containing a recovery point SEI message, the slices in all pictures from the starting point until the recovery point (but not including the recovery point) that do not belong to the foreground regions can be discarded (paras. [0033-0034], [0077]).         
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video decoder and the method as taught by Wang et al to realize/recognize that the GDR_NUT indicates to the decoder that the VCL NAL unit having the GDR_NUT contains the slice of the GDR picture, so that when enabled, whether a slice belongs to the foreground region in a picture is signaled, either in the slice header or in an SEI message.
Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	WANG et al (2014/0192897 A1), Gradual Decoding Refresh with temporal scalability support in video coding.
B.	Wang et al (2004/0260827 A1), Stream switching based on Gradual Decoding Refresh.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/SHAWN S AN/Primary Examiner, Art Unit 2483